Citation Nr: 1604681	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.

3.  Evaluation of status post right clavicle fracture with acromioclavicular joint arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In May 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The issue of service connection for tinnitus was previously before the Board at the time of the May 2015 remand.  A September 2015 rating decision granted service connection for tinnitus and assigned a 10 percent evaluation effective November 23, 2009.  This represents a full grant of the benefit sought on appeal.  Accordingly, the claim of service connection for tinnitus has been resolved and is no longer on appeal before the Board.  


FINDINGS OF FACT

1.  A current hearing loss disability as defined by VA standards is not present.

2.  A left shoulder disorder was not manifest during service and is not attributable to service.

3.  A left shoulder disorder is not caused or aggravated by a service-connected disease or injury.

4.  Status post right clavicle fracture with acromioclavicular joint arthritis is primarily manifested by pain and functional limitation of the shoulder better than forward flexion and abduction above shoulder height.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  A left shoulder disorder was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for an evaluation in excess of 20 percent for status post right clavicle fracture with acromioclavicular joint arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2009.  The claim was last adjudicated in November 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

Pursuant to the May 2015 Board remand, VA afforded the Veteran examinations in September 2015 and obtained medical etiological opinions in September 2015 and November 2015 with respect to his claims.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  The examiners also provided information sufficient to rate the severity of the shoulder disorder.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, by providing these examinations and obtaining the medical opinions, VA substantially complied with the Board remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The record reflects that at the February 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of Service Connection Claims

1.  Bilateral hearing loss.

The Veteran claims entitlement to service connection for a bilateral hearing loss disability due to in-service noise exposure.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the August 2010 VA audiology examination's measurements of hearing acuity demonstrate no hearing loss disability pursuant to VA standards.  Maryland CNC test scores were 100 percent for the right ear and 100 percent for the left ear.  Puretone threshold values measured in the August 2010 examination were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
25
LEFT
10
5
5
35
15

The examiner concluded that the Veteran's hearing was clinically normal in the right ear and hearing loss was not disabling under VA regulations in the left ear.  

Similarly, the September 2015 VA audiology examination's measurements of hearing acuity demonstrate no hearing loss disability pursuant to VA standards.  Maryland CNC test scores were 96 percent for the right ear and 98 percent for the left ear.  Puretone threshold values measured in the September 2015 examination were:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
30
LEFT
10
15
10
30
20

The examiner concluded that there was sensorineural hearing loss in each ear.  The Board notes, however, that the diagnosed sensorineural hearing loss does not meet the threshold to establish a current hearing loss disability for VA purposes.  These examination results are affirmative evidence against a current hearing loss disability.  There is no medical examination which contradicts these results.

Although the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown, the symptoms he has reported are not supported by medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability for VA purposes.  As there is no competent evidence of a current disability, service connection for hearing loss and for an organic disease of the nervous system is not warranted.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for a bilateral hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519

2.  Left shoulder.

The Veteran claims that service connection is warranted for his left shoulder as secondary to his service-connected right shoulder disability.  The Veteran asserts that at his out-processing physical, the doctor noted looseness in his left shoulder.  He also asserts that because of his right shoulder pain and injury, he overcompensates with his left shoulder.  He explains that he often does things with his left arm that should really be done with his right arm, and he avoids using his right arm at all costs to avoid the pain.

In this case, service treatment records were unremarkable for complaints, diagnoses, treatment, injury and/or events related to the left shoulder.  Although the June 1989 separation examination report marked "abnormal" for the clinical evaluation of the upper extremities, it was clearly explained as relating to the right shoulder.

In October 2007, the Veteran sought private treatment for his left shoulder, reporting that onset was gradual and had begun several years prior.  October 2007 private medical records state that, in response to the Veteran's inquiry as to whether the left shoulder disorder could be related to the right shoulder disorder, research has proven that that is not the case, as it is his nondominant arm, and there is no research to support that using an arm more will cause damage to it.

The Veteran was afforded two VA examinations for his left shoulder.  The August 2010 examination report noted findings of intermittent popping and crepitation of the left shoulder.  A diagnosis of tendinopathy of the left shoulder with normal examination was rendered.

The September 2015 VA examination report noted diagnoses of left shoulder strain and acromioclavicular joint osteoarthritis.  A review of the Veteran's history showed left shoulder pain since the 1990's, tendinopathy and questionable degenerative joint disease (DJD).  The Veteran reported having constant left shoulder pain aggravated by any use and that he avoided lifting greater than 20 pounds.

The examiner remarked that records indicate both shoulders have been diagnosed with DJD at times by different physicians, but current X-rays did not diagnose DJD.  The examiner further noted that there was no mention or evidence of left shoulder problems in the service medical records, and no evidence that injury to one shoulder causes problems with the other.  The examiner further noted that there was no evidence that increased use in one shoulder causes DJD in the absence of injury.

A November 2015 VA medical opinion is also of record.  The opinion stated that it is less likely than not that the Veteran's claimed left shoulder disability, to include a left shoulder tendinopathy condition, is related to, caused by and/or aggravated by military service because of the lack of objective, medically-based, clinical evidence to support diagnosis, treatment, injury and/or event related to the left shoulder.  The opinion described the review of medical records as additional support for the opinion.  The examiner noted that while the Veteran alleged left shoulder pain since the 1990's, there was strong objective, medically-based, clinical evidence to support a 2007 onset of symptoms necessitating care and consultations.  One piece of evidence referenced in the opinion was an October 2007 new patient/problem sheet indicating the onset of left shoulder problems was "several" years prior.  

The November 2015 opinion also stated that it is less likely than not that the Veteran's claimed left shoulder disability is related to, caused by, resulted from and/or aggravated by his right shoulder disability.  The opinion reasoned that the medical records indicate the Veteran's left shoulder disability began in 2007, and that it is at least as likely as not that the cause of the left shoulder disability is due to the Veteran's civilian job in construction.  The opinion further reasoned that current medical literature lacks objective, medically-based, clinical evidence and published literature studies to support an anatomical, biomechanical and/or functional nexus between the developments of a contralateral left shoulder condition resulting from a right shoulder condition.

Based on a review of the record, the Board finds that service connection for a left shoulder disorder is not warranted.  A preponderance of the evidence shows that the left shoulder disorder is not proximately due to or the result of the service-connected right shoulder.  38 C.F.R. § 3.310(a).  A preponderance of the evidence further shows that there is no increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury.  38 C.F.R. § 3.310(b).  Finally, a preponderance of the evidence is against a finding that the Veteran had manifestations of a left shoulder disorder in service, or arthritis in service or within one year of separation from service.

With respect to the Veteran's claim that his left shoulder disability is secondary to his service-connected right shoulder disability, the November 2015 VA medical opinion and the October 2007 private treatment record are highly credible and probative evidence against the claim.  The November 2015 VA medical opinion was well reasoned and it is apparent that there was consideration of the record.  The October 2007 private treatment record, which opines as to a lack of relationship between the left shoulder and the right shoulder, carries significant probative weight because it appears completely unbiased.  Both medical opinions are consistent in that they point to a lack of research linking one shoulder disorder with another, and the Board finds the lack of medical a nexus in the medical literature to be especially persuasive.  These opinions are further supported by the September 2015 opinion noting there is no evidence that increased use in one shoulder causes degenerative joint disease in the other shoulder in the absence of injury.

With respect to the Veteran's lay statements asserting that his left shoulder disorder has been caused or aggravated by his right shoulder disorder, the Board finds that the specific, reasoned opinions of the VA and private medical examiners are of greater probative weight than the lay assertions of the Veteran because the medical providers have greater training, knowledge, and expertise than does the Veteran in discussing medical etiologies.  The Board acknowledges the medical article the Veteran submitted which discusses tendinopathy and tendonitis, but finds that the article carries very little weight, especially in comparison to the medical opinions. The medical opinions were rendered after actual examination of the Veteran, whereas the medical article is not specific to this Veteran and may only be one factor for consideration in diagnosing the Veteran's disability.  Accordingly, the Veteran's claim has not been established on a secondary basis.

With respect to service connection on a direct basis, the evidence is against a finding that the Veteran was diagnosed with, or treated for, a left shoulder disorder in service or until many years after service.  Additionally, arthritis was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).  The November 2015 VA medical opinion, explaining why the onset of left shoulder problems appears to be around 2007, supports this finding.  The Board recognizes that in a November 2009 statement the Veteran reported that he was told he had looseness in both shoulders at separation.  However, the June 1989 separation examination report showed problems with the right shoulder only.  The Veteran also testified in February 2015 that the problems with his left shoulder started 5 or 6 years prior to the hearing.  The Board finds the medical records contemporaneous to service and the Veteran's testimony to be most probative as to the onset of his left shoulder problems.  

Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis of Right Shoulder Evaluation

The Veteran seeks an evaluation higher than 20 percent for status post right clavicle fracture with acromioclavicular joint arthritis.  The Veteran's shoulder disability is evaluated under Diagnostic Code 5201, for limitation of motion of the arm.  The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2015).  Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015).  The medical evidence shows that the Veteran is right handed.  Therefore, the criteria referencing the major extremity are for consideration here.

Under Diagnostic Code 5201, limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating.  Motion limited to 25 degrees or less from the side is rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

September 2009 private treatment records show the Veteran had a large lipoma on his back right scapula.  They noted the range of motion of all joints was intact.  The Board notes that a lipoma is a different diagnosis from a musculoskeletal disorder of the shoulder.

The August 2010 VA examination report showed the Veteran to be right hand dominant.  Range of motion of the right arm showed flexion of 0 to 170 degrees; abduction was 0 to 140 degrees; internal rotation was 0 to 50 degrees, and external rotation was 0 to 80 degrees.  There was objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and there was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.

An October 2010 private treatment record notes that the Veteran had decreased range of motion, and pain, worse with over-the-head arm movements.  The physical examination revealed full range of motions of the right greater than the left shoulder, however there was significant pain in the right shoulder at 70 degrees of forward flexion and onward.  The examiner assessed that his shoulder issue at times can be severe and inhibits his ability to function at his work.

January 2015 private treatment records show an X-ray finding of bone mineralization within normal limits, no fracture, and no definite dislocation, although a lateral view was not obtained.  A physical therapy evaluation showed normal motor strength, normal sensation, normal stretch reflex, positive Hawkins Kennedy, Superior Apley Scratch, and Inferior Apley Scratch tests, and a negative Apprehension test.  Range of motion showed flexion of 150 degrees with pain beginning at 90 degrees.  Extension was 40 degrees.  Abduction was 130 degrees with pain beginning at 90 degrees.  Adduction was 30 degrees.  Internal rotation was 40 degrees and external rotation was 85 degrees.

The September 2015 VA examination showed complaints of constant pain, aggravated by any use, which limits the Veteran's heating and air conditioning work to about an hour, although later it was reported that he lost about a week the previous summer due to the disability.  He reported that he avoids lifting more than 20 pounds.  The Veteran reported having flare-ups with use.  The examiner was unable to opine whether pain, etc., would limit function during flare-ups without examination during the flare up.

Range of motion examination revealed normal motion.  The examiner noted that there was pain during the examination, but it did not result in functional loss.  Abduction exhibited pain.  There was no evidence of pain with weight bearing.  There was localized tenderness.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional functional loss after three repetitions.  As the examiner was unable to examine the Veteran immediately after repetitive use over time and the examination did not take place during a flare-up, the examiner was unable to opine as to whether there was additional limitation as a result of those conditions.  Muscle strength testing was normal.  There was no ankylosis.  There was no instability, dislocation or labral pathology suspected.  A clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was suspected and the acromioclavicular joint impairment of the clavicle or scapula was indicated, which affected the range of motion of the shoulder.  Cross-body adduction test was positive.  There was prominence of mid-right clavicle, but no loss of head, malunion, nonunion, or fibrous union of the humerus.

Based on the foregoing, the Board finds that the functional impairment of the Veteran's right shoulder disability more nearly approximates the presently assigned 20 percent evaluation.  VA and private examinations reveal the Veteran was able to raise his arm in both flexion and abduction positions greater than shoulder level.  

The Board has considered the Veteran's report of shoulder pain and functional loss. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, neither the lay nor clinical evidence demonstrated painful motion that functionally limits shoulder motion beyond that contemplated by the current evaluation.  See 38 C.F.R. § 4.59.  The Board recognizes that the Veteran experiences shoulder pain and reports flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of pain upon use.  However, the evidence demonstrates range of motion on VA and private examinations better than shoulder level.  The current evaluation further contemplates the minimum compensable evaluation under 38 C.F.R. § 4.59 when limitation of motion is noncompensable but affected by painful motion.  

As such, the Board finds that the symptoms associated with service-connected right shoulder have not more nearly comported with the criteria for a 30 percent or higher disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201 and that a 20 percent disability evaluation is appropriate.

The Board has also considered other potentially applicable Diagnostic Codes.  A rating under Diagnostic Code 5202 is clearly not indicated.  Fibrous union, nonunion, or loss of the humeral head have not been reported in the evidence of record.  Moreover, there is no evidence of record of marked or moderate deformity due to malunion.  The evidence of record does not indicate that the Veteran has dislocated his shoulder on more than one occasion, and thus, there cannot be a rating for recurrent dislocation of the scapulohumeral joint. 

A rating under Diagnostic Code 5200 is clearly not applicable in the present case because there is no lay or medical evidence that the Veteran has ankylosis of the right shoulder joint, even with consideration of additional functional impairment due to pain and repetitive use.  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula, including dislocation, nonunion with or without loose movement, or malunion.  In this case, there is no credible evidence of nonunion, dislocation or malunion of the clavicle or scapula.  Therefore, Diagnostic Code 5203 is inapplicable. 

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  The Veteran's disability is primarily manifested by pain and limitation of motion.  Here the rating criteria clearly contemplate the Veteran's disability picture.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no indication in this case that the combined effects of the Veteran's right shoulder disorder, tinnitus, and gastropathy result in anything not currently contemplated by the respective diagnostic codes used for rating those disabilities.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his right shoulder disorder, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a left shoulder disability is denied.

An evaluation in excess of 20 percent for status post right clavicle fracture with acromioclavicular joint arthritis is denied.




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


